Citation Nr: 0807072	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart murmur.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for prostate 
disorders, including benign prostate hypertrophy and 
prostatitis.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Peters



INTRODUCTION

The veteran had active military service from October 1969 to 
October 1972, September 1974 to September 1977, and October 
1980 to November 1994.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO to further comply with the Veterans Claims Assistance 
Act of 2000 (VCAA) in April 2006.  

The veteran testified before a Veterans Law Judge (VLJ)at a 
hearing in November 2005, and a transcript is of record.  
This VLJ has retired, and the veteran waived his right to 
another hearing in November 2007.  

The evidence received after the most recent Supplemental 
Statement of the Case in August 2007 consists primarily of 
copies of medical evidence obtained since the last rating 
decision and is accompanied by a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).  

The now reopened claims of service connection for a heart 
murmur and for a prostate disorder, including benign prostate 
hypertrophy and prostatitis, are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The claims of service connection for a heart murmur and a 
prostate disorder were originally denied in February 1995 by 
an unappealed rating decision.  Subsequently, in an 
unappealed rating decision in May 2003, the claims were 
denied reopening because the veteran had not submitted any 
"new and material" evidence.  

2.  The additional evidence received since May 2003 is 
neither cumulative nor redundant of evidence previously of 
record and by itself or in connection with the evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a heart 
murmur.  

3.  The additional evidence received since May 2003 on the 
claim of service connection for prostate disorders, including 
benign prostate hypertrophy and prostatitis, includes 
evidence that is neither cumulative nor redundant of evidence 
previously of record and that, by itself or in connection 
with the evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a heart murmur.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for prostate disorders, 
including benign prostate hypertrophy and prostatitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001); 38 C.F.R. § 20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
somewhat circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2006, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private evidence was 
subsequently added to the claims file.  

In the May 2003 letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a VA letter 
dated May 2006 about relevant information on disability 
ratings and effective dates in the event that either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such omission to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such defect to be harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Factual Background

The veteran's original claims for service connection of a 
heart murmur and prostate disorder were denied by the RO in 
February 1995.  The veteran did not appeal either decision, 
they became final.  

The application to reopen the claims of service connection 
for a heart murmur and a prostate disorder was denied in May 
2003 because new and material evidence had not been 
presented.  


Previously Considered Evidence

The evidence on file at the time of the May 2003 rating 
decision consisted of the veteran's service medical records, 
VA medical reports from December 1994, November and December 
2002 and April 2003.  There were also VA treatment records 
dated from December 1994 up to April 2003.  

The service medical records showed that the veteran was 
examined in September 1969, October 1972, September 1974, 
August 1977 and October 1980.  None of these examinations 
show any sign or diagnosis of a heart-related condition.  

In October 1981, the service medical records showed a 
positive history of a heart murmur.  The VA found it was 
an asymptomatic mitral valve murmur.  

In October 1988, the veteran was diagnosed and treated for 
prostatitis while in service.  The veteran was given a 
clean bill of health during his routine medical 
examination in November 1988.  

In September 1990, a VA examination showed a diagnosis of 
a heart murmur, labeled as mitral valve prolapse.  

In August 1992, the veteran was treated for a urinary 
tract infection (UTI) and given a possible diagnosis of 
prostatitis.  Later that same month, the diagnosis was 
confirmed as UTI/Prostatitis.  

The veteran retired from military service in March 1994.  
His separation examination listed no diagnosis of a heart 
murmur, other heart-related conditions or prostate 
disorders; although the examination did note a 
questionable abnormal EKG, and borderline high blood 
pressure and cholesterol.  

The veteran was afforded a VA examination in December 1994 
after he applied for VA benefits.  There was no complaint 
or finding of heart murmur or any heart condition.  

However, the 1994 VA examination revealed that the veteran 
had been treated for bladder calculus in 1984, which had 
"spontaneously resolved."  The veteran had an abnormal 
urinalysis suggesting a UTI.  

VA denied the original claims of service connection in 
February 1995.  The decision was not appealed and became 
final.  

In January 2003, the veteran applied to reopen the claims 
and submitted VA medical records from November 2002 until 
April 2003.  These medical records did not show any 
diagnosis or treatment for a heart murmur or other heart 
condition.  

The submitted records showed that, n November 2002, the 
veteran had two prostate biopsies done.  In December 2002, 
the doctors did not find any malignancy.  In February 
2003, the veteran was put on Terazosin "for urination," 
and was diagnosed with benign prostate hypertrophy in 
April 2003.  

In May 2003, the RO determined that new and material evidence 
had not been submitted to reopen the claims of service 
connection.  


Evidence Submitted Since May 2003

The evidence submitted by the veteran to reopen the claims 
are VA medical reports dated from April 2003 to January 2007 
and a hearing in November 2005.  

These medical reports show that the veteran complained of 
"atypical chest pain" in August and October 2003.  An 
echocardiogram was given in October 2003 that noted that 
"aortic valvular sclerosis [was] possible" but "not 
clearly evident."  All the other results, including those 
pertaining to the mitral valve, were normal.  The veteran 
again complained of "atypical heart pain" in January 2007, 
but no treatment or diagnosis of heart murmur or related 
complications is shown.  

At the hearing, the veteran reported having prostate stones 
in 2002, preceding the two biopsies in November 2002.  He had 
a diagnosis of benign prostate hypertrophy and was using 
Terazosin "for urination."  

In addition, the medical reports show a diagnosis of 
"acute/chronic prostatitis" in July 2003 and more diagnoses 
of UTI's in October 2003 and January 2007.  



Analysis

Heart Murmur

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board observes that the added evidence now shows three 
separate complaints of "atypical heart pain."  Furthermore, 
the veteran's October 2003 echocardiogram suggested some 
aortic valve abnormality.  

Given this new and material evidence, the Board finds that 
the claim of service connection for a heart murmur is 
reopened and is subject to further action as discussed herein 
below.  


Prostate Disorder, including Benign Prostate Hypertrophy and 
Prostatitis

The claim of service connection for a prostate disorder, 
including benign prostate hypertrophy and prostatitis, was 
not reopened by the RO in May 2003, on the basis that new and 
material evidence had not been received.  

The VA examination and treatment records submitted since the 
May 2003 decision show that the veteran has been diagnosed 
with benign prostate hypertrophy and a urinary tract 
infection.  These medical examinations and treatment records 
are probative evidence that bear directly and substantially 
upon the specific matter under consideration and raise a 
reasonable possibility of substantiating the claim.  

Specifically, the evidence suggests a long history of chronic 
prostate and urinary tract treatments beginning in service 
and recurring throughout the veteran's post-service 
examinations and records.  

The record since the May 2003 decision showed diagnoses of 
chronic/acute prostatitis in July 2003 and benign prostate 
hypertrophy in October 2003.  The record indicated 
prescriptions for Terazosin "for urination" from February 
2004 and continuing through January 2007, when the veteran 
was diagnosed with yet another UTI.  

Therefore, the claim of service connection for a prostate 
disorder, including benign prostate hypertrophy and 
prostatitis, is reopened and is subject to further action as 
discussed herein below.  



ORDER

New and material evidence sufficient to reopen claim of 
service connection for a heart murmur having been submitted, 
the appeal to this extent is allowed.  

New and material evidence sufficient to reopen the claim of 
service connection for a prostate disorder, including benign 
prostate hypertrophy and prostatitis, having been submitted, 
the appeal to this extent is allowed.  



REMAND

The veteran has submitted new and material evidence to reopen 
his claim of service connection for a heart murmur and a 
prostate disorder, including benign prostate hypertrophy and 
prostatitis.  While the evidence on file is sufficient for 
reopening the claim and supports the claims to the extent 
that a nexus opinion with supporting rationale to determine 
whether the veteran has  current heart or prostate disability 
due to disease or injury during his extensive active 
service..  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

After the actions requested below are completed, the claim 
for service connection for prostate disorders, including 
benign prostate hypertrophy and prostatitis, should be 
considered by the AOJ on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Accordingly, these reopened claims are REMANDED to the RO for 
the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the claimed heart or prostate 
disorders since service.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The RO should arrange for a VA 
examinations of the veteran to determine 
the nature and likely etiology of the 
claimed heart murmur and prostate 
disorder.  The veteran's VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

Based on a review of the case, the 
appropriate examiner should provide an 
opinion as to whether the veteran has 
current heart or prostate disability that 
at least as likely as not is due a 
disease process that was clinically 
identified during service.  

A complete rationale for each opinion 
expressed and conclusion reached must be 
set forth in a typewritten report.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the AOJ should 
readjudicate the veteran's claim of 
service connection for a heart or 
prostate disorder, including benign 
prostate hypertrophy and prostatitis, in 
light of all of the evidence on file.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


